ws

Case 2:17-cr-00290-RSL Document 45-1 Filed 01/20/20 Page 1 of 2

Hon. Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, No. CR 17-290 RSL
Plaintiff, [PROPOSED] ORDER GRANTING
MOTION FOR SUBSTITUTION OF
Vv. COUNSEL
MUHAMMAD FAHD,
Defendant.

 

 

Defendant’s motion for substitution of counsel came on regularly for hearing, and, the

Court being fully advised, grants the motion.
IT IS THEREFORE ORDERED that attorney Andrea Delgadillo Ostrovsky is permitted to

withdraw, and attorney Stephan R. Illa is substituted in her place as defendant’s retained counsel of

record effective this date.

*- .
ORDERED this day of January, 2020.

MWte-SaxwkC

Hon. Robert S. Lasnik
US. District Court Judge

[PROPOSED] ORDER GRANTING MOTION FOR LAW OFFICES OF STEPHAN R. TULA. INC. PS.
.O. BOX

SUBSTITUTION OF COUNSEL ~ 1 BAINBRIDGE ISLAND, WA_ 98110

(206) 817-4142

 

 
